Citation Nr: 0124660	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  01-02 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than November 12, 
1999 for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and K.R.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office.  The 
decision granted the veteran service connection for PTSD 
effective November 12, 1999.  The veteran appealed the 
effective date only.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran filed a claim for non-service connected 
pension for a heart condition in January 1996, but did not 
mention PTSD.

3.  The veteran was diagnosed with PTSD during a VA exam in 
February 1998.

4.  The veteran filed a formal claim for service connection 
for PTSD on November 12, 1999.

5.  The veteran was separated from service for more than 1 
year before filing his PTSD claim.


CONCLUSION OF LAW

The legal criteria for an effective date earlier than 
November 12, 1999, for service connection for PTSD have not 
been met.  38 U.S.C.A. 5110(b)(2) (West 1991); 38 C.F.R. 
3.400(b)(2) (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's claim for 
nonservice-connected pension, his claim for service 
connection for PTSD, a VA examination report, and the 
veteran's statements and testimony before a hearing officer 
at a hearing held at the RO in June 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to an earlier effective date for service 
connection for PTSD.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

In January 1996, the veteran filed a claim for a nonservice-
connected pension because of a heart condition.  He was 
granted a pension for severe aortic deficiency and 
depression, secondary to his heart condition, in June 1996.  
The veteran's aortic deficiency was found to be 60 percent 
disabling and the depression 30 percent disabling.

In a follow-up examination, conducted in February 1998, the 
veteran was diagnosed with PTSD.  Based on this examination, 
the veteran's psychiatric condition was found to be more 
disabling than at the time of the initial pension rating.

In November 1999, the veteran filed his initial claim for 
service connection for PTSD.  The veteran was granted service 
connection for PTSD with an initial disability rating of 70 
percent effective November 12, 1999.

At a hearing held before a hearing officer at the RO in June 
2001, the veteran testified that his effective date should be 
earlier than the date it was granted.  He said that he did 
not discuss filing a claim for service connection for PTSD at 
the time that he filed his claim for pension.  He stated that 
he believed that the VA representative who assisted him with 
his pension claim in 1996 should have known there was 
something wrong with him mentally.  The veteran's 
representative stated that she felt his psychiatric 
evaluation of 1998 should be considered an informal claim 
because the veteran was not aware of what PTSD was.  She also 
stated that at the time the veteran was considered for his 
pension, he should have been considered for compensation as 
well.

III.  Criteria

The earliest effective date for service connection is the day 
following separation form service if the claim is received 
within 1 year following separation.  Otherwise, the earliest 
effective date is the date of the receipt of the veteran's 
claim.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2000).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2000).  A formal claim is an initial formal 
application on a form prescribed by the Secretary of the VA.  
A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  The greater 
benefit will be awarded unless the claimant specifically 
selects the lesser benefit.  38 C.F.R. § 3.151 (2000).  An 
informal claim is essentially any communication or action 
indicating an intent to apply for one or more benefits.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155 (2000).

A report of a VA examination may be accepted as an informal 
claim if the treatment relates to an examination or treatment 
of a disability for which service connection has been 
previously established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination.  38 C.F.R. § 3.157(b)(1) (2000).

IV.  Analysis

The veteran contends that the date of his application for his 
nonservice-connected disability pension, January 1996, should 
be considered an effective date for his service connection 
for PTSD.  The veteran states that under 38 C.F.R. § 1.51(a) 
a claim by a veteran for pension may be considered to be a 
claim for compensation.  However, the veteran's pension claim 
was not related to PTSD or any psychiatric condition.  He 
specifically filed his pension claim for his heart condition.  
He conceded in his testimony that he did not discuss filing a 
claim for PTSD with his representative at the time he filed 
his pension claim.  

In addition, 38 C.F.R. § 3.151 does not require the VA to 
treat every compensation claim as a pension claim or vice 
versa.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997) in 
which the United States Court of Appeals for Veterans Claims 
(Court) specifically concluded that the VA was not obligated 
to consider a veteran's pension claim as a claim for 
disability compensation for PTSD where the veteran's pension 
claim contained no clear intent to request service connection 
for PTSD and there was no medical evidence indicating a PTSD 
diagnosis until after the veteran had filed a pension 
application.  Therefore, January 1996 cannot be considered an 
effective date for service connection for PTSD.

The veteran was diagnosed with PTSD in February 1998 at a VA 
examination.  However, in order for this to be considered the 
effective date for the veteran's claim he must have filed a 
claim specifying the benefit sought within one year of the 
examination.  38 C.F.R. § 3.157(b)(1).  The veteran's claim 
was not filed with the VA until November 1999, over 1 year 
after his VA examination.

Since the veteran had been separated from service for a 
period longer than 1 year, the earliest possible effective 
date is the date on which the veteran filed his initial claim 
with the VA.  Therefore, the Board finds that the veteran is 
not entitled to an effective date earlier than November 12, 
1999 for service connection for PTSD.


ORDER

An effective date earlier than November 12, 1999 for service 
connection for PTSD is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

